DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As set forth independent claims 1, 15, and 20 Applicant respectively claims ;a method, system, and article of manufacture for: 
determining a plurality of blockchain-based transactions to be executed among a transaction-initiating party, a transaction-relay party, and a transaction-target party in a blockchain;
generating common transaction data and first independent transaction data, wherein: the common transaction data is related to the plurality of blockchain-based transactions, and the first independent transaction data is related to one or more of the plurality of blockchain-based transactions involving the transaction-initiating party;
obtaining second independent transaction data, wherein: the second independent transaction data is related to one or more of the plurality of blockchain-based transactions involving the transaction-relay party; and
submitting a consolidated transaction related to the plurality of blockchain-based transactions to the blockchain, wherein the consolidated transaction comprises the common transaction data, the first independent transaction data, and the second independent transaction data.
The Examiner was able to find pieces of Applicant’s claims, creating a transaction path, communicating common and independent data, and submitting a consolidated transaction but was unable to combine those references without hindsight bias. Accordingly, the Examiner determines Applicant’s invention would not have been obvious at a time before Applicant filed the current Application.
Determining a plurality of blockchain-based transactions to be executed among a transaction-initiating party, a transaction-relay party, and a transaction-target party in a blockchain was disclosed in the art. The Examiner discovered Joseph, which discloses a Group Random Exchange (“GRE”) protocol. Daniel Joseph, Computer-Implemented System and Method for Performing Transaction Mixing on a Blockchain, WO 2018/193341 (Oct. 25, 2018). According to Joseph, a group of users agree to and are “randomized to realize an ordered set {U0, U1, . . . , Un-2, Un-1}” to establish “[a] one-way payment channel . . . between every pair of i pays U(i+1)mod n.” Id. at 16–17. And like Applicant’s invention, Daniel even generates common transaction data. Daniel 17 (explaining that the initiator U0 chooses a random number k and distributes a hash of k to all participating users). But Daniel does not teach generating independent data and, more importantly, Daniel’s does not teach a consolidated transaction. Daniel ultimately carries out a series of blockchain transactions in the order of the payment channel. The Examiner determined that to modify Daniel to consolidate the transaction would require a POSITA to change the scope of Daniel. Accordingly, Daniel could not, in combination with any reference, determining a plurality of blockchain-based transactions and submitting a consolidated transaction related to the plurality of blockchain-based transactions to the blockchain. 
Communicating common and independent transaction data off-chain is taught in the art. For example, the Examiner reviewed Boehnke et al., Secure Storage of Crypto Assets, WO2020/001735. Boehnke teaches backend servers on which independent auditors review and confirm a transaction’s information prior to submitting the transaction to a blockchain. But Boehnke’s auditors are not run as nodes on a blockchain and do not receive transaction outputs in return for their participation like Applicant’s relay parties. The Examiner can contemplate a multisignature arrangement where the signatory parties perform the same function 
The Examiner also attempted to map Applicant’s claims broadly to multisignature transactions. Multisignature transactions would require the generating and sharing of transaction-related data and would culminate in a consolidated transaction signed by each, or a number of, involved parties. However, multisignature transactions are quite broad and do not teach Applicant’s limitation directed at determining a plurality of blockchain transactions and determining a transaction path, as taught in claims 2 and 16.  
During the Examiner’s search, the Examiner discovered payment channels and side chains. Payment channels allow for parties to fund a multisignature transaction on a blockchain and then transact back-and-forth off chain until the two parties agree to execute a terminating transaction on the blockchain. Kind of like closing out a tab. Payment channels are well-known in the art and have since been expanded on. For example, the lightening network takes payment channels and links them together to create a payment path. “Alice may open a channel with Bob, who in turn has a channel with Carol, who has one open with Dave.” Elizabeth Stark, Lightening Network, CoinCenter (Sept. 15, 2016), https://www.coincenter.org/education/key-concepts/lightening-network. The lightening network may suffer from channel bloat, assuring each participating party has enough free funds to assure payment on to the next relay or recipient party, but the examiner never found any disclosure that pre-verifies a user’s account prior to or during the course of establishing a payment channel, like Applicant’s invention. Accordingly, the Examiner determines that a person of ordinary skill in the art would not have considered it obvious to modify the lightening network to include sending asset proof information when setting up the payment channels. 
Side chains are like payment channels in that they function off of a main chain. But instead of creating a connection between two parties, side chains introduce separate distributed chains that are connected to a blockchain. A sender can enter a parent-blockchain transaction that funds tokens on a child chain and then use the child tokens to transact back and forth on the side chain. The ultimate recipient can later claim the parent tokens from the genesis transaction in exchange for the child coins. For security, a federation controls the exchange of the child tokens for the parent token. A POSITA would understand that the federation member confirms transaction information and is part of the transactions, but the Examiner was unable to find any references that taught the specifics of that information. Accordingly, the Examiner determines that those specifics were not 
Thus, for the reasons just discussed, the Examiner determines that Applicant’s claims 1–20 are allowable in their current form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson, Transaction Privacy in Public Distributed Ledger Systems, WO 2019/067800 A1 (Filed Sept. 27, 2018). Anderson discloses methods of implementing a private but traceable primary transaction implementing a transfer of an asset from an originator to a recipient using a third party, using a distributed network of computers implementing a distributed ledger. The methods use a third party to accept a transaction request from an originator. The third party then separates the transaction into a plurality of secondary transactions, characterized by various steps to make reconstruction of the original 
Boehnke et al., Secure Storage of Crypto Assets, WO 2020/001735 A1 provides a system for performing cryptographic asset transactions. The system is adapted to communicate with a hardware security module. The system comprises a client device configured to run a frontend application, a backend server configured to run a backend application and a plurality of hardware approval terminals. The backend server is configured to receive an approval logic of a source asset address of from the hardware security module. The backend server is configured to send the transaction request and the corresponding approval logic to the approval terminals associated to the approval rules. The approval terminals are configured to verify the approval logic by means of the public key of the hardware security module and to provide signed transaction approvals comprising the asset address key name and the transaction request to the hardware security module. The backend server receives the signed transaction 
Trevethan, Blockchain for General Computation, WO 2018/224943 (Dec. 13, 2018). Trevethan teaches a computer-implemented method. It may be implemented using a blockchain network such as, for example, the Bitcoin network. The computer-implemented method includes: i) monitoring a computational task distribution system to detect a challenge to a proposer string provided by a proposer computer system in response to a request made by a requester computer system, the request specifying a computational task and a first digital asset associated with the request, the proposer string indicated by a hash of a solution to the computational task, the proposer string specifying a second digital asset referenced in an input to a proposer transaction associated with the proposer string; and ii) as a result of detecting the challenge, at least: a) resolving the challenge using a first blockchain network by at least selecting a solution from a set of solutions provided to the first blockchain network, the set of solutions at least including the proposer string; and b) distributing digital assets from the first digital asset and the second digital asset to 
Luo, Blockchain Network, Article Transaction Method and Apparatus, and Node Device, WO 2018/090331 (May 24, 2018). Luo discloses a blockchain network, an article transaction method and apparatus, and a node device. The method comprises: sending a transaction request of a pre-set article to authorized nodes in a blockchain to which the pre-set article transaction is related (201); respectively receiving transaction verification information obtained by each of the authorized nodes according to the received transaction request (202); acquiring a verification result according to the transaction verification information (203); and sending the verification result to each of the authorized nodes (204), wherein the verification result is used for confirming or cancelling the pre-set article transaction by means of each of the authorized nodes. Different articles correspond to different blockchains. In a transaction confirmation process, a verification result is obtained by means of the co-verification of nodes in a plurality of blockchains, thereby ensuring the security of transactions, reducing the length of a single blockchain, reducing the data volume of each node, improving the searching 
Eyal, Blockchain Payment Channels with Trusted Execution Environments, U.S. Pub. No. 2019/0095879 (Mar. 28, 2019). Eyal teaches an apparatus in one embodiment includes a first processing device configured to communicate over a network with one or more additional processing devices including at least a second processing device. The first processing device includes a first blockchain client and a first trusted execution environment, and is configured to establish a first payment channel with a second trusted execution environment of the second processing device. The first processing device is also configured to associate at least one deposit with the first payment channel through execution of a corresponding blockchain transaction via the first blockchain client. The first processing device is further configured to utilize the deposit associated with the first payment channel to carry out multiple off-blockchain transactions between the first processing device and at least the second processing device. The first payment channel in some embodiments is part of a chain of payment channels established 
Nakano, Electronic Value, Electronic Purse Device, and System for Using the Same, P.G. Pub. 2008/0067240 (Mar. 20, 2008). Nakano discloses an electronic money usage system is capable of preventing dishonest use of electronic money recorded on a recording medium. A memory card 300 acquires signature-type electronic data from a bank server apparatus 100, and generates a first authenticator using the received first authenticator, and an identification flag, an electronic money ID and an amount included in the electronic money. When a user uses the signature-type electronic money, the memory card 300 generates a second authenticator with use of a second password received from the user, and the identification flag, electronic money ID and amount included in the electronic money. The memory card 300 outputs the electronic money if the first authenticator and the second authenticator match.
Millar, Method and System for Settling a Blockchain Transaction, EP 3396608 (Oct. 31, 2018). Millar discloses Method for settling a transaction concerning an asset and being registered by forming part of a blockchain-based ledger (L) for said asset, which ledger (L) is 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685